


Exhibit 10.04.3

 

COMMERCIAL SERVICES AGREEMENT

 

This Commercial Services Agreement is made as of April       , 2004, by and
among Adelphia Communications Corporation, a Delaware corporation (“ACC”),
debtor-in-possession, and its affiliates that are signatories hereto (together
with ACC, the “ACC Parties” and each, individually, an “ACC Party”), and
Adelphia Business Solutions, Inc., a Delaware corporation, d/b/a TelCove
(“TelCove”), debtor-in-possession, and its affiliates that are signatories
hereto (together with TelCove, the “TelCove Parties” and each, individually, a
“TelCove Party”).

 

W I T N E S S E T H:

 

WHEREAS,  as a part of the Global Agreement (as defined below) between ACC and
TelCove, the ACC Parties have agreed to purchase, subject to an annual minimum
business commitment and other conditions, the services listed in Exhibit A
and/or those services generally offered by the TelCove Parties to other
customers; and

 

WHEREAS, the parties have agreed to execute this Commercial Services Agreement
to reflect the provisions of the Settlement (as that term is defined in the
Global Agreement) and the terms and conditions under which the services will be
provided by the TelCove Parties to the ACC Parties; and

 

WHEREAS, the ACC Parties desire to purchase and the TelCove Parties desire to
sell services on the terms and conditions stated in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and subject to the terms and
conditions hereof, the parties, intending to be legally bound, hereby agree as
follows:

 

1.                                       Term.

 

1.1                                 This Agreement shall be effective as of the
date hereof and, unless terminated earlier as specified herein, shall continue
in effect until the fifth anniversary of the Commitment Commencement Date (as
that term is defined in Section 3.7.2) (“Initial Term”).  Thereafter, unless
terminated earlier pursuant to Section 9, if a Party has not terminated this
Agreement by providing the other Party written notice no less than ninety (90)
calendar days in advance of the expiration of the Initial Term, this Agreement
shall renew automatically for successive terms of one quarter each (each a
“Renewal Term”) until terminated by either Party by providing the other Party
written notice no less than thirty (30) calendar days in advance of the
expiration of the then current Renewal Term.  However, the Annual Commitment (as
defined in Section 3.7) shall terminate following the Initial Term of this
Agreement and shall not continue during any Renewal Term.

 

1.2                                 Notwithstanding the foregoing, and further
subject to the termination provisions contained herein or in any Service Order,
neither Party shall terminate this Agreement if any Service Order is in effect. 
Each Service Order executed under this Agreement shall have its own term as
noted in the Service Order, and unless terminated earlier as specified in
Section 9, each Service Order shall automatically renew for successive one month
renewal terms unless either Party gives

 

--------------------------------------------------------------------------------


 

written notice to the other Party not less than thirty (30) calendar days before
the end of the Initial Term or the then current Renewal Term that such Service
Order will not be renewed.

 

1.3                                 In the event of expiration or termination of
a Service Order or this Agreement, the Parties shall work cooperatively for up
to three (3) months to minimize any potential interruptions of Service and/or
other disruptions or inconveniences to Customer and its end users.  In the event
that a Service Order or this Agreement is terminated by Provider for any reason
except Customer’s monetary default, Customer may specify in writing a holdover
schedule of up to three (3) months with respect to the Service(s) or Order(s)
being terminated.  Provider agrees to continue performing the terminated
Service(s) during the specified period in accordance with the terms of this
Agreement and the applicable Service Order; provided that Customer shall pay
Provider for the Service(s) provided at a month-to-month rate specified in the
applicable Service Order.

 

2.                                       Definitions.

 

2.1             “Customer” shall mean the ACC Parties receiving the Service(s).

 

2.2             “Firm Order Commitment” or “FOC” shall mean a confirmation by
Provider specifying that a Service Order will be fulfilled and confirmation of
the date of installation and/or commencement of the requested Service(s) as
provided in the Service Order.

 

2.3             “Global Agreement” shall mean the Global Settlement Agreement
between ACC and TelCove, dated as of February 21, 2004.

 

2.4             “Global Closing” and “Global Closing Date” each has the meaning
given to such term in the Global Agreement.

 

2.5             “Party” shall mean either of ACC or TelCove.

 

2.6             “Provider” shall mean the TelCove Parties providing the
Service(s).

 

2.7             “Service” or “Services” shall mean those telecommunications
services or other services made available by Provider for purchase by Customer
as set forth in Exhibit A, services that are generally available to other
TelCove customers in the markets served by the TelCove Parties, or services
described in an approved Service Order.

 

2.8             “Service Level Assurance” or “SLA” shall mean the service levels
set forth in Exhibit C.

 

2.9             “Service Order” or “Order” shall mean a form submitted by
Customer to Provider ordering Services that is either signed by Provider or in
respect of which Provider has provided a Firm Order Commitment.

 

3.                                       Scope.

 

3.1                                 Provider shall provide to Customer any
Services requested by Customer in accordance with this Agreement.  Customer may
purchase from Provider, in markets served by the TelCove Parties, Services for
its own use or for resale to its end users.  Customer shall provide to Provider
a list of individuals authorized to submit Service Orders to Provider on
Customer’s behalf.

 

2

--------------------------------------------------------------------------------


 

3.2                                 This Agreement is non-exclusive and, except
as provided in Section 3.7 below, shall not require Customer to purchase any
specific amount of Services from Provider or to require or to restrict the
purchase and/or resale of Services within any geographic area.

 

3.3                                 This Agreement does not by itself create an
Order for any Service.  Customer shall order Service by submitting a Service
Order as set forth in Section 4, and Provider will fulfill the Service Order, if
it offers the same service to other customers in the relevant market.  The price
for such Service shall be the lowest of (i) the price set forth in Exhibit B,
(ii) a bona fide price/bid from a competitor for the same service of equal type
and quantity in the relevant market or (iii) twenty percent (20%) below
Provider’s standard rates in the relevant market.  If Provider does not accept a
Service Order from Customer at the pricing specified above within ten (10) days
of its receipt of such Service Order, and if Customer receives the service so
requested from a third party, Customer shall receive a credit towards its Annual
Commitment (defined below) equal to the annual service charge that would have
been applicable to the Service so requested, on a prorated basis for the
remainder of the Initial Term and any Renewal Term, for so long as Customer
continues to receive such service from a third party unless and until Provider
is willing to offer the Service to Customer in the market and Customer is able
to terminate without any premium or penalty any contract it may have entered
into with a third party provider of such service.

 

3.4                                 The pricing set forth in Exhibit B or on an
applicable Service Order shall be reviewed by Provider and Customer on an annual
basis and shall be revised to be within ten percent (10%) of market prices in
the relevant market for each Service offered.  If no comparable market rates are
available for a particular Service, then the price shall equal twenty percent
(20%) less than Provider’s standard rate for the Service.  Customer may, at its
discretion, request that an independent third party (Arbinet or a similar
provider) review Provider’s rates for conformance with market rates or submit a
bona fide request to other competitors in the relevant market for bids.  If such
third party notifies Customer in writing that Provider’s rates exceed the
applicable market rate by at least ten percent (10%) using the methods above,
Provider shall either 1) reduce its rates to conform to the market pricing, 2)
determine that it will not continue to offer the Service to Customer, in which
case Customer shall have the right to a corresponding credit against the Annual
Commitment on an annual basis equal to the yearly service charge that would have
been applicable (as determined by the independent third party or competitive
bid) for the Service, on a prorated basis for the remainder of the Initial Term
and any Renewal Term, or 3) dispute the third party findings/competitive bids
and provide an independent analysis which supports its rates.

 

3.5                                 Relative market price decreases which exceed
twenty percent (20%) in one year or fifty percent (50%) during the Initial Term
of this Agreement shall require that the parties meet and negotiate an
appropriate adjustment to the Annual Commitment (as defined below).

 

3.6                                 Provider agrees to provide the Services on
the terms and conditions specified in this Agreement and, if applicable, in
Provider’s relevant tariff, and in accordance with the Service Specifications
described in Exhibit C or on an applicable Service Order and the Remedies,
Network, and Escalation Procedures in Exhibit D.  Provider shall provide the
Services in accordance with customary standards of care and prudence in the
telecommunications industry.

 

3

--------------------------------------------------------------------------------


 

3.7                                 Customer agrees to purchase a minimum of
seven million eight hundred thousand dollars ($7,800,000) in Services (not
including Taxes) from Provider on an annual basis (the “Annual Commitment”)
during the Initial Term of this Agreement.

 

3.7.1                        The Annual Commitment shall be divided into four
(4) equal quarterly commitments of one million nine hundred fifty thousand
dollars ($1,950,000) (the “Quarterly Commitment”).  The Quarterly Commitment
shall be reduced by any service credits provided pursuant to this Agreement.  If
Customer exceeds the Quarterly Commitment in any quarter (as the Quarterly
Commitment may have been reduced pursuant to the operation of this sentence),
the excess shall be applied to reduce the Quarterly Commitment in any subsequent
quarter in that year.

 

3.7.2                        Customer shall have until the first day of the
first calendar month beginning after the date that is one hundred fifty (150)
days after the Global Closing Date (such first day, the “Commitment Commencement
Date”) to order Services in the required minimum amounts from Provider, at which
time the Annual Commitment requirement shall commence.  Therefore, the first
annual period for the purpose of calculating the Annual Commitment (and the
first quarter for the purpose of calculating the Quarterly Commitment) shall
commence on the Commitment Commencement Date.  Unless otherwise expressly
provided herein, each reference in this Agreement to a year or an annual period
shall be deemed to be a reference to the twelve (12) month period commencing
with the Commitment Commencement Date, or an anniversary thereof, and ending on
the next succeeding anniversary of the Commitment Commencement Date, and each
reference to a quarter shall be deemed to be a reference to any of the four
consecutive three month periods in any such annual period.  Customer shall be
entitled to a credit against the first Quarterly Commitment and Annual
Commitment in an amount equal to all revenues (not including Taxes) paid by it
in the period from the Global Closing Date to the Commitment Commencement Date.

 

3.7.3                        Should Customer not meet the Quarterly Commitment
in any given quarter during the Initial Term, it shall make additional payments
(“Additional Payments”) calculated as follows:  (a) if the actual revenue during
the relevant quarter (the “Actual Revenue”) is less than $600,000, then the
Additional Payment shall equal (x) 70% of the difference between $599,999 and
the Actual Revenue plus (y) $419,999.55; (b) if the Actual Revenue is less than
$1,200,000 and equal to or greater than $600,000, then the Additional Payment
shall equal (x) 45% of the difference between $1,199,999 and the Actual Revenue
plus (y) $150,000; and (c) if the Actual Revenue is less than $1,950,000 and
equal to or greater than $1,200,000, then the Additional Payment shall equal 20%
of the difference between $1,950,000 and the Actual Revenue.

 

3.7.4                        Additional Payments shall be calculated and paid
quarterly within thirty (30) days after the end of each quarter.  However,
Customer and Provider shall review within thirty (30) days after the end of each
annual period the level of Services provided by Provider to Customer and the
payments made by Customer in respect of those Services during such annual
period.  If Customer made an Additional Payment in respect of any quarter (a
“Shortfall Quarter”) and Customer exceeded the Quarterly Commitment in any
subsequent quarter (the “Excess Quarter”) in the same annual period, then the
excess

 

4

--------------------------------------------------------------------------------


 

revenue over the Quarterly Commitment for the Excess Quarter shall be applied
retroactively as a credit against the Quarterly Commitment for the Shortfall
Quarter, the Additional Payment, after such application, shall be recalculated,
and Customer shall be reimbursed, via a service credit against the Annual
Commitment in the first quarterly period of the following annual period, in an
amount equal to the excess of the Additional Payment actually made over the
Additional Payment as so recalculated or, if this Agreement has expired or
terminated, Provider shall promptly pay such amount to Customer.

 

3.7.5                        For purposes of calculating the annual revenue
applicable to the Annual Commitment, on-net long distance revenues shall not
account for more than twenty five percent (25%) of the total and off-net long
distance revenues shall not account for more than five percent (5%) of the
total.   Any on-net long distance revenues or off-net long distance revenues
that exceed the percentages stated herein shall not be counted towards the
Annual Commitment.  The foregoing limitations shall be applied annually, not
quarterly and any on-net long distance revenues or off-net long distance
revenues so excluded shall be excluded in determining Customer’s compliance with
the Quarterly Commitment for the fourth quarter of each annual period and any
required Additional Payment in such fourth quarter.

 

3.7.6                        The IP transport services provided by the ACC
Parties to the TelCove Parties under the IP Transport Agreement of even date
herewith (at a rate equal to $100 for each one Megabit per second (1 Mbps) per
month, regardless of the amount, if any, actually paid under the IP Transport
Agreement) shall be applied to the first one million two hundred thousand
dollars ($1,200,000) of the Annual Commitment each year in equal amounts of
three hundred thousand dollars ($300,000) per quarter regardless of actual
capacity utilized by the TelCove Parties.  In addition, Customer shall be
entitled to a credit against the Annual Commitment in an amount equal to IP
transport services used by the TelCove Parties under the IP Transport Agreement
(at a rate equal to $100 for each one Megabit per second (1Mbps) per month)
during the period between the Global Closing Date and the Commitment
Commencement Date.  Such credit may be applied in any year during the Initial
Term.

 

4.                                       Service Orders.

 

4.1                 Requests for Service shall be completed by Customer on
Provider’s standard order forms in effect from time to time.  Each Service Order
must reference this Agreement.  Each Service Order must specify the location,
type and quantity of Services requested and the Service term and minimum
purchase commitments, if any.

 

4.2                 Orders may be transmitted via facsimile, mail delivery or
electronic transmission.  Provider will provide a FOC within 48 hours of receipt
of a completed Service Order that requires no further clarification.  If
required, Provider must seek clarification of a Service Order within 48 hours of
its receipt.

 

4.3                 Provider reserves the right to reject any Service Order
which it cannot reasonably fulfill in the required time period.  Provider’s
acceptance of a Service Order shall be subject to, without

 

5

--------------------------------------------------------------------------------


 

limitation, Service availability at the time Customer places such Service
Order.  If Provider is unable to accept a Service Order from Customer due to a
lack of available facilities in a specific market where it offers similar
services to other customers and Customer receives the service so requested from
a third party, Customer shall receive a credit towards its Annual Commitment
equal to the annual service charge that would have been applicable to the
Service so requested, on a prorated basis for the remainder of the term
specified in such Service Order, for so long as Customer continues to receive
such service from a third party, unless and until Provider is able to offer the
Service to Customer in the market and Customer is able to terminate without any
premium or penalty any contract it may have entered into with a third party
provider of such service.

 

4.4                 This Agreement will apply to any service provided by
Provider to Customer whether pursuant to a Service Order or otherwise.  Any
conflicting, different or additional terms and conditions contained in
Customer’s Service Order or elsewhere shall not constitute a part of this
Agreement absent written agreement by the parties (except for circuit or pricing
information or service quality that is filled in on Customer’s Service Order and
is accepted in writing by Provider).  No action by Provider (including, without
limitation, provision of Services to Customer pursuant to such Service Order)
shall be construed as binding or estopping Provider with respect to such term or
condition.

 

5.                                       Pricing Excludes Taxes.  The prices for
all Service ordered by Customer are specified in Exhibit B, or in the applicable
Service Order, but do not include federal, state and local taxes, surcharges,
assessments and other charges imposed by or levied by any governmental entity on
a Service (“Taxes”) which shall be the responsibility of Customer.

 

6.                                       Taxes.  Customer shall be liable for
and will reimburse Provider for payments of any and all applicable Taxes with
respect to transactions under this Agreement, including any charges or
surcharges mandated or imposed on Provider by governmental or regulatory
agencies, including the Universal Service Fund contributions recoupment, but
Customer will not be liable for taxes on Provider’s income or property.  Taxes
payable by Customer shall be separately stated in Provider’s invoices and are
not included in the prices set forth in Exhibit B.  Customer will not be liable
for any tax for which a valid exemption certificate acceptable to the applicable
state or local taxing authorities is furnished by Customer to Provider;
provided, however, Customer must provide such exemption certificate evidencing
such claimed exemption within thirty (30) days of an accepted Service Order. 
Customer will defend and indemnify Provider against any penalty, fine or other
payment arising out of any improper exemption claimed by Customer.  Amounts paid
by Customer pursuant to this Section shall not be applied to the Annual
Commitment.

 

To the extent reasonably possible, the Parties shall cooperate in any contest of
any Taxes or similar fees so as to avoid prejudicing the interests of the other
Party; provided, however, that neither party shall be required to participate in
questioning or challenging any Taxes or similar fees to the extent that, in such
Party’s sole discretion, such action is inconsistent or potentially detrimental
to such Party’s reasonable business interests.  Either Party may protest to any
taxing or assessing authority or other third party, the assessment or payment of
any Taxes or similar fees it is obligated to pay pursuant to this Section 6. 
The protesting Party shall promptly notify the other Party in writing of such
protest.  If the protesting Party elects to withhold payment of any amount owed
to the taxing or assessing authority or

 

6

--------------------------------------------------------------------------------


 

other third party, it shall take such action as is necessary to prevent the
imposition of any liens by the taxing authority (e.g., posting a bond or paying
the disputed amount while the protest is pending).

 

7.                                       Payment and Billing.

 

7.1.  Provider will invoice Customer for Services on a monthly basis for
recurring charges, and will begin invoicing Customer upon the installation date
of a Service Order regardless whether any Customer-provided local access or
other third party services are ready for Customer’s use.  Customer will pay each
Provider invoice for Services, excluding any portion of the charges that
Customer is disputing in good faith, within thirty (30) days of the date of the
invoice (“Due Date”).

 

7.2  Nonrecurring charges will be due and payable in advance of installation or
as specified in the applicable Service Order.

 

7.3  From and after the first day after the Due Date, interest on late payments
will accrue at the lower of 1.0% per month, or the highest rate allow by law, on
the unpaid balance.

 

7.4                                 Invoices for Services shall be sent to ACC
at:

 

Adelphia Communications Corporation
Attention:  Bryan Rubin
5619 DTC Parkway, Suite 800
Denver, CO  80111

 

7.5  In the event that Customer shall, in good faith, dispute any amounts set
forth in any invoice received from Provider, Customer shall (i) pay all
undisputed charges by the Due Date; and (ii) present by the Due Date a written
statement of amounts disputed in good faith in reasonable detail with supporting
documentation.  Disputed charges mutually agreed upon and in favor of Provider
will be paid within fifteen (15) business days of resolution, together with
interest at a rate equal to the lesser of one percent (1%) per month and the
highest rate permitted by law on such payment amount from the Due Date until
paid.  Disputed charges mutually agreed upon in favor of Customer will, if such
charges shall have been paid by Customer, be credited to payment of future
amounts when invoiced by Provider to Customer or, if any such credited amounts
remain outstanding as of the expiration or termination of this Agreement,
Provider shall promptly pay such credited amount to Customer.  While any dispute
is being resolved, so long as this Agreement has not expired or been terminated,
each party to such dispute shall, so long as the other party is acting in good
faith in attempting to reach resolution of such dispute and is otherwise
performing its obligations hereunder, continue to perform its obligations
hereunder.

 

7.6  Payment of an invoice will not jeopardize Customer’s ability to dispute an
invoice.  Except as required by Section 7.5, Customer must submit any billing
disputes in writing to Provider within 120 days of Customer’s receipt of the
invoice or Customer shall waive its right to do so.

 

7.7  Any dispute on an invoice which cannot be resolved within thirty (30) days
after submission of the dispute by Customer to Provider will be escalated within
the management levels of each Party as follows:

 

7

--------------------------------------------------------------------------------


 

7.7.1.  Provider’s Director of Carrier Services and a comparable executive of
Customer will consider the dispute and attempt resolution of such dispute.  If
the dispute is not resolved after thirty (30) days at the Director management
level, the Parties agree the dispute will be escalated to the Vice President
level of each Party.

 

7.7.2  If the dispute is not resolved within sixty (60) days after the
negotiations by the Parties identified in Section 7.7.1, then the Parties may
seek resolution by exercising any rights or remedies they may have at law or in
equity or under this Agreement.  During the resolution of disputes as provided
in this Section, so long as this Agreement has not expired or terminated, the
Parties shall continue to perform their obligations under this Agreement in good
faith.

 

8.                                       Suspension.  Except for amounts
disputed by Customer in accordance with Section 7, in the event payment in full
is not received from Customer on or before the Due Date, Provider shall have the
right upon prior written notice to suspend the applicable portion of Customer’s
Service(s).  In addition, Provider shall have the right to place any pending
Service Orders on hold, and to decline to accept any Service Order or other
requests from Customer to provide any Service.  Provider may continue suspension
until such time as Customer has paid in full all undisputed charges then due,
including any applicable reinstallation charges and/or late fees.  Following
receipt of Customer’s payment, and provided Provider has not exercised any of
its rights to terminate this Agreement and/or any Service Order, Provider shall
reinstate Customer’s Service(s) subject to Customer’s payment of any
reconnection charges.  Provider’s suspension of Customer’s Services shall not
affect Customer’s obligation to pay for the Service(s) and to make Additional
Payments.

 

9.                                       Termination.

 

9.1            Termination for Non-Payment.  In addition to Provider’s right to
suspend Service(s), Provider shall have the right to terminate any Service Order
for Customer’s failure to pay any delinquent undisputed invoice within ten (10)
business days following Customer’s receipt of written notice from Provider. 
Should Customer fail to make material undisputed payments due under this
Agreement or any Service Order for a period of ninety (90) days after written
notice and opportunity to cure, Provider may terminate this Agreement and
Customer shall be liable for the present value (discounted at a rate of ten and
one half percent (10.5%) per annum) of any Additional Payments that would
otherwise be due for the remainder of the Initial Term.

 

9.2            Termination by Customer.  Customer shall have the right to
terminate this Agreement at any time for any reason upon ten (10) business days
prior written notice to Provider.  If Customer terminates this Agreement
pursuant to this Section 9.2 during the Initial Term, Customer shall make a
termination payment to Provider in an amount equal to the present value
(discounted at a rate of ten and one half percent (10.5%) per annum) of the
difference of (a) the amount of revenue that Customer would have paid for the
remainder of the Initial Term under this Agreement assuming Customer had made
payment for Services hereunder in an amount equal to the Quarterly Commitment
for each quarter remaining in the Initial Term, minus (b) an amount equal to the
direct costs Provider would have incurred in providing such Services, minus (c)
Provider’s general and administrative costs that would have been attributable to
the Provider’s provision of such Services.

 

8

--------------------------------------------------------------------------------


 

9.3            General Termination for Material Breach.  In the event either
Party breaches any material term or condition of this Agreement (other than a
breach for failure to pay, which is governed by Section 9.1), the other Party
may terminate this Agreement (so long as it is not then in default of any
material term or condition of this Agreement) upon thirty (30) calendar days
written notice, unless the breaching Party cures the breach during such thirty
(30) calendar day period, or if such breach is incapable of being cured within
such thirty (30) day cure period, the Party has taken reasonable, good faith
efforts to cure the breach and has provided the other Party notice of when the
breach will be cured, but in no event may such period exceed sixty (60) days
from the receipt of the notice of breach.

 

9.4            Termination for Breach of Service Level Assurances.  Should
Provider fail to meet the Service Level Assurances provided in Exhibit C or as
are applicable to a Service Order, then the penalties provided in Exhibit D, and
the following procedure and remedies, shall apply:

 

9.4.1                        The parties shall use best efforts to meet and
confer as to any non-conforming Services within five (5) days of written notice
to Provider.  Provider shall detail a plan to correct any non-conforming Service
within ten (10) days of such meeting.

 

9.4.2                        Should Provider not cure the non-conforming Service
within thirty (30) days of the initial meeting, or should a particular Service
suffer three (3) or more non-conforming incidents in a calendar year, then
Customer shall have the right to terminate the non-conforming Service and
receive a credit towards its Annual Commitment equal to the total of the prior
year’s annual payments for the applicable service bucket. For this purpose, the
applicable service buckets shall be defined as: 1) long distance services, 2)
transport services and 3) all other services.

 

10.                                 Termination Liability.  There shall be no
early termination penalties associated with the termination of any Service;
however, if a Service is terminated within ninety (90) days of service
inception, Customer shall be responsible for any applicable non-recurring
charges.

 

11.                                 Representations and Warranties.

 

11.1                           ACC Representations and Warranties.  ACC
represents and warrants to TelCove that it is a corporation, duly organized,
validly existing and in good standing under the laws of the State of Delaware,
with all requisite power and regulatory authority to enter into and perform its
obligations under this Agreement in accordance with its terms.  ACC represents
and warrants that it has the authority to bind its affiliates that will benefit
from this Agreement and each such affiliate has all the necessary authorizations
and licenses to purchase the Services.

 

11.2                           TelCove Representations and Warranties.  TelCove
represents and warrants to ACC that it is a corporation, duly organized, validly
existing and in good standing under the laws of the State of Delaware, with all
requisite power and regulatory authority to enter into and perform its
obligations under this Agreement in accordance with its terms.  TelCove
represents and warrants that it has the authority to bind its affiliates that
will provide Services under this Agreement and each such affiliate has all the
necessary authorizations and licenses to provide the Services.

 

11.3                           Limitation of Liability.  NO PARTY SHALL BE
LIABLE TO ANY OTHER PARTY FOR SPECIAL, PUNITIVE, EXEMPLARY, CONSEQUENTIAL,
INCIDENTAL OR

 

9

--------------------------------------------------------------------------------


 

INDIRECT LOSSES OR DAMAGES (WHETHER FORESEEABLE OR NOT) AS A RESULT OF THE
PERFORMANCE OR NONPERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT, OR ITS
ACTS OR OMISSIONS RELATED TO THIS AGREEMENT OR ITS USE OF THE SERVICES OR OTHER
FACILITIES THAT ARE SUBJECT TO THIS AGREEMENT, WHETHER OR NOT ARISING FROM SOLE,
JOINT OR CONCURRENT NEGLIGENCE, CONTRACT, BREACH OF WARRANTY, STRICT LIABILITY
OR VIOLATION OF LAW EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

11.4                           Nothing contained herein shall operate as a
limitation on the right of any party to this Agreement to bring an action or
claim for damages against any third party, including indirect, special,
incidental, consequential, exemplary or punitive damages, based on any acts or
omissions of such third party as such acts or omissions may affect the
construction, operation or use of such party’s facilities.

 

11.5                           Customer, in any contract or tariff offering of
service, capacity, or rights of use that involves any facilities that are
subject to this Agreement, shall include in such contract or tariff a written
limitation of Provider’s liability that is binding on its customers and in all
material respects is at least as restrictive as the limitations set forth in
Section 11.3.  The limitation on liability contained in any contract or tariff
offering pursuant to this Section 11.5 need not identify Provider or Customer by
name.

 

11.6                           DISCLAIMER OF WARRANTIES.  EXCEPT AS SPECIFICALLY
SET FORTH IN THIS AGREEMENT, NO PARTY MAKES ANY WARRANTY TO ANY OTHER PARTY OR
ANY OTHER PERSON OR ENTITY, WHETHER EXPRESS, IMPLIED OR STATUTORY, AS TO THE
INSTALLATION, DESCRIPTION, QUALITY, MERCHANTABILITY, COMPLETENESS, OR FITNESS
FOR ANY PARTICULAR PURPOSE OF ANY SERVICE PROVIDED HEREUNDER OR DESCRIBED
HEREIN, OR AS TO ANY OTHER MATTER, ALL OF WHICH WARRANTIES ARE HEREBY EXPRESSLY
EXCLUDED AND DISCLAIMED.

 

12.                           Intellectual Property Indemnity.

 

12.1                           Provider shall defend, indemnify, and hold
harmless Customer and its affiliates, customers, resellers, end users,
shareholders, employees, directors, officers, and agents from any third party
claim alleging that a Service provided hereunder violates the patent, trade
secret, copyright, or other intellectual property right of any third party
(“Infringement Claim”); provided that Customer provides Provider with: 
(a) prompt notice of such claim; (b) sole control over the defense and/or
settlement of such claim; and (c) all assistance reasonably required for the
defense of such claim.  Failure of Customer to comply with clauses (a), (b) and
(c) of this paragraph shall not relieve Provider of any of its obligations under
this Section 12, except to the extent that Provider is materially prejudiced by
such failure.

 

12.2                           If the use of a Service is enjoined as a result
of an Infringement Claim, in addition to the indemnity set forth in Section 12.1
above, Provider shall (at its option): (a) obtain for the Customer the right to
use the infringing Service; (b) modify such Service in a manner that maintains
all existing functionality, is reasonably acceptable to the Customer, and does
not infringe any third party intellectual property rights; or (c) substitute
equivalent services that are

 

10

--------------------------------------------------------------------------------


 

reasonably acceptable to the Customer and do not infringe any third party
intellectual property rights.

 

13.                                 INDEMNIFICATION AND OTHER REMEDIES.

 

13.1               Indemnification.  To the fullest extent permitted by law, the
ACC Parties (individually or collectively as a party) and the TelCove Parties
(individually or collectively as a party) shall each, as the first party,
indemnify, defend, protect and hold harmless the other party and each of its
affiliates from and against any loss, damage, claim or liability, of any nature
or kind, including all costs and expenses relating thereto, including interest,
penalties and reasonable attorneys’ fees (collectively “Damages”), arising out
of, resulting from or relating to:

 

13.1.1                  Claims for libel, slander, infringement of copyright or
unauthorized use of trademark, trade name or service mark arising out of or
relating to the provision or use of the Services and caused by the first party
as Customer or Provider, as the case may be;

 

13.1.2                  Claims arising out of the tortious act(s) or omission(s)
of the first party as Customer or Provider, as the case may be;

 

13.1.3                  the first party’s breach of any of its warranties or the
failure to perform any of its obligations hereunder; and

 

13.1.4                  Any violation by the first party of regulations, rules,
statutes, or court orders of any local, state, or federal governmental agency,
court, or body in connection with its performance under this Agreement or its
use or provision of the Services;

 

provided, however, each party’s obligations to provide indemnity shall be
subject to

 

Section 11.3, Limitation of Liability.

 

13.2               Survival.  The obligations of the parties in Section 13.1
shall survive the expiration or termination of this Agreement.  The provisions
of Section 17, Insurance, shall not be construed as limiting any party’s
obligations pursuant to Section 13.1 or other provisions of this Agreement.  No
party shall indemnify or otherwise be liable to any other party with respect to
any claim for indemnification under Section 13.1 unless notice of the claim is
given within one year after the expiration or termination of this Agreement;
provided, however, that this limitation shall not apply to any indemnification
claim arising from a proceeding brought against the indemnified party by a third
party.

 

13.3               Procedure.  Any party seeking indemnification under this
Section 13 (the “Indemnitee”) shall notify the party from which indemnification
is sought (the “Indemnitor”) in writing with respect to any claims within the
indemnification provisions hereof.  In the case of an indemnification claim
arising from a proceeding brought against the Indemnitee by a third party, the
Indemnitee shall notify the Indemnitor of the third-party claim within thirty
days after the commencement of such proceeding; provided, however, that failure
of the Indemnitee to give the Indemnitor notice as provided in this sentence
shall not relieve the Indemnitor of any of its obligations under this Section
13, except to the extent that the Indemnitor is materially prejudiced by such
failure.  If the facts giving rise to such indemnification involve any actual or
threatened

 

11

--------------------------------------------------------------------------------


 

claim or demand by or against a third party, the Indemnitor shall be entitled to
control the defense or prosecution of such claim or demand in the name of the
Indemnitee, if the Indemnitor notifies the Indemnitee in writing of its
intention to do so and acknowledges its potential liability to the Indemnitee
hereunder within twenty days after its receipt of notice from the Indemnitee. 
The Indemnitee shall have the right, however, at its own expense, to participate
in such proceeding through counsel of its own choosing. The Indemnitee shall, to
the extent requested by the Indemnitor and at the Indemnitor’s expense,
cooperate in the prosecution or defense of any claim and shall furnish any
records, information, and testimony and attend any conferences, discovery
proceedings, hearings, trials and appeals that the indemnifying party reasonably
requests in connection therewith.

 

13.4               Specific Performance.  Each of the parties hereto
acknowledges that the other parties would be irreparably damaged if this
Agreement were not performed in accordance with its specific terms or were
otherwise breached.  Accordingly, each of the parties hereto shall be entitled
to an injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement in any action instituted in
any court of the United States or any state thereof having subject matter
jurisdiction, in addition to any other remedy to which the parties may be
entitled, at law, in equity or pursuant to this Agreement.

 

13.5               Right to Perform.

 

13.5.1                  If any party fails to perform or comply with any of its
agreements contained herein with respect to any obligations owed to any other
party, then in addition to its other rights and remedies, such other party may
itself perform or comply with such agreement on behalf of the non-performing
party (but shall not be obligated hereunder to do so), and the amount of the
reasonable expenses of such other party incurred in connection with such
performance shall be payable by such non-performing party to such other party
within thirty (30) days following such other party’s written demand for
payment.  If such non-performing party shall fail to pay the amount of such
expenses prior to the end of such thirty (30) day period, such non-performing
party shall be charged and shall pay the other party, interest at a rate equal
to the lesser of one percent (1%) per month and the highest rate permitted by
law on the amount of such expenses until it shall be reimbursed by such
non-performing party.

 

13.5.2                  Each party shall have the right to access the properties
and facilities of any other party to the extent necessary to enable such party
to exercise its rights under this Section 13.5.

 

13.6               Exculpation.  No party shall have recourse to any officer,
director, partner, employee, agent, representative or shareholder of any other
party for any obligation or liability of such other party under this Agreement
or for any cost, expense or damage arising from the failure of such other party
to perform any obligation of such other party under this Agreement.

 

13.7               Attorneys Fees.  In the event of a default by any party that
results in a lawsuit or other proceeding for any remedy available under this
Agreement, the prevailing party will be entitled to reimbursement from the
defaulting party of its reasonable legal fees and expenses incurred as a result
of such lawsuit or other proceeding.

 

12

--------------------------------------------------------------------------------


 

14.                                 Confidentiality.  The Parties agree to abide
by the mutual non-disclosure obligations set forth in the attached Exhibit E.

 

15.                                 No Publicity.  Neither Party may use the
name, logos, trademarks, service marks, or other proprietary identifying symbols
of the other Party in any press release, public statement, advertising, signage,
marketing materials, brochures, or other materials in any medium without the
other Party’s prior written consent.  Any such permitted use shall comply with
the guidelines or instructions provided by the other Party.  A Party may revoke
consent at any time for any reason upon written notice to the other Party.

 

16.                                 Force Majeure.

 

16.1                           No party shall be in breach of this Agreement
with respect to any delay in its performance caused by any of the following
conditions (each a “Force Majeure” event): (a) act of God; (b) fire; (c) flood;
(d) any change after the Global Closing Date in any governmental codes,
ordinances, laws, rules, regulations, or restrictions that prohibits or
materially impairs the performance by such party of its obligations under this
Agreement; (e) war or civil disorder;  (f) terrorist actions; or (g) strikes or
utility company delays not resulting from the responsible party’s failure to
timely take necessary actions.  The party claiming relief under this Section 16
shall promptly notify the other parties in writing of the existence of the Force
Majeure event relied on, the expected duration of the Force Majeure event, and
the cessation or termination of the Force Majeure event. The party claiming
relief under this Section 16.1 shall exercise commercially reasonable efforts to
minimize the time for any such delay.

 

16.2                           In the event of a delaying or interfering
condition having more than thirty (30) days duration, the other Party not
subject to the Force Majeure event may terminate the affected Service(s) without
liability for any termination charges upon ten (10) days prior written notice to
the Party invoking Section 16.1 above, subject to the transition provisions set
forth in Section 1.3.

 

17.                                 Insurance.  Each Party will maintain (at
such Party’s expense and for itself and its affiliates that are parties to this
Agreement) during the term of this Agreement: Commercial General Liability
Insurance in an amount not less than one million dollars ($1,000,000) per
occurrence for bodily injury or property damage; Employer’s Liability Insurance
in an amount not less than one million dollars ($1,000,000) per occurrence;
Workers’ Compensation Insurance in an amount not less than that prescribed by
statutory limits; Commercial Automobile Liability Insurance applicable to bodily
injury and property damage, covering owned, non-owned, leased, and hired
vehicles, in an amount not less than two million dollars ($2,000,000) per
accident; and Umbrella or Excess Liability Insurance with a combined single
limit of no less than one million dollars ($1,000,000) per occurrence to apply
over Commercial General Liability, Employer’s Liability, Workers’ Compensation,
and Commercial Automobile Liability Insurance.  Each Party will provide the
other Party with copies of such policies upon written request.

 

18.                                 Assignment.  The ACC Parties or the TelCove
Parties (the “assigning party”) may assign or transfer this Agreement (i) in the
case of TelCove, to a person listed on Exhibit F that acquires substantially all
of the assets of the TelCove Parties, without the consent of the ACC Parties,
and (ii) in the case of any assigning party, to any other person that acquires
substantially all of the assets of the ACC Parties or the TelCove Parties, as
the case may be, or to a controlled affiliate of the ACC Parties or the TelCove
Parties, as the case may be, subject in any such case under this clause (ii) to
the prior written consent of the non-assigning parties, which consent shall not
be unreasonably withheld.  Each Party

 

13

--------------------------------------------------------------------------------


 

acknowledges that this Agreement is being entered into in accordance with the
settlement contemplated by the Global Agreement and that neither Party would
have entered into this Agreement on the terms contained herein except as part of
the global settlement contemplated by the Global Agreement.  Therefore, except
as expressly provided in the first or last sentences of this Section, no party
to this Agreement shall have the right to assign this Agreement or any of its
rights or obligations hereunder without the prior written consent of the other
parties, which may be withheld in their sole and absolute discretion.  Any
attempted assignment without such written consent shall be void and of no force
or effect.  Notwithstanding the foregoing, the ACC Parties shall have the right
to assign this Agreement upon notice to, but without the consent of, the other
parties pursuant to: (a) the terms of any plan or plans of reorganization filed
in the ACC Parties’ chapter 11 cases currently pending before the Bankruptcy
Court for the Southern District of New York; or (b) a sale of assets, which
includes this Agreement, pursuant to Section 363 of the Bankruptcy Code;
provided, however, that such right to assign shall be exercised only in
accordance with and subject to the provisions of Section 365 of the Bankruptcy
Code.

 

1.               19. Governing Law.  This Agreement is to be governed by and
construed in accordance with the domestic laws of the Commonwealth of
Pennsylvania without reference to its choice of law principles, except (a)
insofar as the Communications Act of 1934, as amended, may control any aspect of
this Agreement, in which case such Act will govern such aspects and (b) if a
Service is subject to an alternative governing law provision set forth in an
applicable tariff, then such alternative governing law provision shall apply to
such Service.

 

20.                                 Notices.  Unless otherwise provided in this
Agreement, all notices and communications concerning this Agreement shall be in
writing and addressed as follows:

 

If to any TelCove Party:

TelCove
Attention: Cost of Service
712 N. Main
Coudersport, PA 16915

 

 

with a copy to (which copy shall
not constitute notice):

TelCove
Attention: General Counsel
121 Champion Way
Canonsburg, PA 15317

 

 

If to any ACC Party:

Adelphia Communications Corporation
Attention: Bryan Rubin
5619 DTC Parkway, Suite 800
Denver, CO 80111

 

 

with a copy to (which copy shall
not constitute notice):

Adelphia Communications Corporation
Attention: General Counsel
5619 DTC Parkway, Suite 800
Denver, CO 80111

 

or at such other address as may be designated in writing to the other parties.
Unless otherwise provided herein, notices shall be hand delivered, sent by U.S.
Mail, postage prepaid, or by commercial delivery service, and shall be deemed
served or delivered when received at the address for notice specified above.

 

14

--------------------------------------------------------------------------------


 

21.                                 Miscellaneous.

 

21.1                           The Exhibits referred to herein are integral
parts hereof and are made a part of this Agreement by reference.

 

21.2                           This Agreement may only be modified or
supplemented by an instrument in writing executed by duly authorized
representatives of the parties.

 

21.3                           This Agreement may be executed in two or more
counterparts, all of which taken together shall constitute one and the same
instrument.

 

21.4                           This Agreement may be duly executed and delivered
by a party by execution and facsimile delivery of the signature page of a
counterpart to the other party, provided that, if delivery is made by facsimile,
the executing party shall promptly deliver a complete counterpart that it has
executed to the other party.

 

21.5                           If any term of this Agreement (including without
limitation a Service Order issued hereunder) is invalid, illegal or incapable of
being enforced by any court order, rule of law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to either
Party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to affect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the greatest extent possible. 
If the Parties are not able to reach agreement as to such modifications within
sixty (60) days of the request of either Party to negotiate, then the parties’
obligations hereunder shall be suspended until the earlier of the date on which
the Parties reach agreement or the date on which this Agreement expires or is
otherwise terminated.

 

21.6                           The relationship created by this Agreement is
non-exclusive.  The parties shall be free to acquire or provide services similar
to or identical to the Services from or to alternative sources without
obligation to the other parties.  The relationship of the parties is that of
independent contractors.  Each party’s employees and subcontractors shall be
deemed to be independent contractors, and not employees of the other parties,
for the purposes of all-applicable laws and regulations.

 

21.7                           This Agreement is not intended by the parties to
constitute or create any form of business relationship beyond the express terms
hereof, and the rights and obligations of the parties shall only be those
expressly set forth herein.  No party shall have authority to bind the other
parties, except to the extent expressly authorized herein.

 

21.8                           This Agreement, and the terms and conditions of
any applicable tariffs (including all Orders issued hereunder) shall constitute
the complete, final, and exclusive statement of the terms of the agreement among
the parties regarding the subject matter hereof, and shall supersede all prior
or contemporaneous written or oral representations, understandings, and
communications relating thereto.  The terms and conditions of this Agreement
shall not be varied, supplemented, waived, qualified, modified, or interpreted
by any prior or subsequent course of dealing among the parties, failure, or
delay to enforce any rights hereunder, or by any usage of trade or manner other

 

15

--------------------------------------------------------------------------------


 

than by a subsequent writing signed by authorized representatives of all of the
parties.  No party shall be bound by any pre-printed terms additional to or
different from those in this Agreement that may appear subsequently in any other
party’s form documents, purchase orders, quotations, acknowledgments, invoices,
or other communications unless it has executed such form documents, purchase
orders, quotations, acknowledgments, invoices, or other communications.

 

21.9                           Rules of Construction.

 

21.9.1                  Words in this Agreement that import the singular
connotation shall be interpreted as plural, and words that import the plural
connotation shall be interpreted as singular, as the identity of the parties or
objects referred to may require.  Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”

 

21.9.2                  Unless expressly defined herein, words having well-known
technical or trade meanings shall be construed in accordance with such meanings.

 

21.9.3                  Except as set forth to the contrary herein, any right or
remedy of the parties shall be cumulative and without prejudice to any other
right or remedy, whether contained herein or not.

 

21.9.4                  Nothing in this Agreement is intended to provide any
legal rights to anyone not an executing party of this Agreement.

 

21.9.5                  This Agreement has been fully negotiated between and
jointly drafted by the parties.

 

21.9.6                  Except as otherwise set forth herein, for the purpose of
this Agreement the standards of performance within the communications industry
in the relevant market shall be the measure of whether a party’s performance is
reasonable and timely.

 

21.9.7                  The captions or headings in this Agreement are strictly
for convenience and shall not be considered in interpreting this Agreement or as
amplifying or limiting any of its content.  Except as the context otherwise
indicates, all references to Sections and Exhibits refer to Sections of, and
Exhibits attached to, this Agreement.

 

21.9.8                  The failure of any party to enforce any of the
provisions of this Agreement, or the waiver thereof in any instance, shall not
be construed as a general waiver or relinquishment on its part of any such
provision, but the same shall nevertheless be and remain in full force and
effect.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective authorized representatives as of the date and year first above
written.

 

ACC PARTIES:

TELCOVE PARTIES:

 

 

ADELPHIA

ADELPHIA BUSINESS SOLUTIONS, INC., d/b/a
TELCOVE, FOR ITSELF AND ITS OPERATING
SUBSIDIARIES AND AFFILIATES

By:

/s/ Joe W. Bagan

 

 

 

Joe W. Bagan, Senior Vice President &

By:

/s/ Robert E. Guth

 

 

Chief Administrative Officer

 

Robert E. Guth, President & Chief

 

 

 

Executive Officer

 

 

ACC OPERATIONS, INC. FOR ITSELF AND ITS
OPERATING SUBSIDIARIES

 

 

 

 

 

By:

/s/ Joe W. Bagan

 

 

 

Joe W. Bagan, Senior Vice President &
Chief Administrative Officer

 

 

17

--------------------------------------------------------------------------------


 

List of Attachments:

 

Exhibit A

–

List of Services

 

 

 

Exhibit B

–

Pricing

 

 

 

Exhibit C

–

Service Specifications

 

 

 

Exhibit D

–

Remedies, Network Monitoring and Escalation Procedures

 

 

 

Exhibit E

–

Confidentiality Terms

 

 

 

Exhibit F

–

Permitted TelCove Assignees

 

--------------------------------------------------------------------------------
